THREADGILL, Judge.
Appellant, Johnnie Best, appeals the denial of his petition to reduce child support payments by the amount of social security benefits being received by the child. We affirm.
Appellant is required to make child support payments pursuant to a final judgment of paternity entered in August, 1985. Subsequent to the entry of this judgment, the appellant petitioned the Social Security Administration for financial benefits for the child based on his total permanent disability. The Administration began paying the child’s mother periodic disability benefits in November, 1986. The mother also received a retroactive lump sum payment on the child’s behalf.
We agree that the mother’s receipt of the benefits does not give rise to an automatic reduction of the support payment. See § 61.14, Fla.Stat. (1987); Lee v. Lee, 157 Fla. 439, 26 So.2d 177 (Fla.1956). Therefore, we affirm the order denying the petition without prejudice to appellant to seek modification based on a change of his financial circumstances or a change in the child’s needs subsequent to entry of the final judgment.
Appellant’s remaining point on appeal is without merit.
Affirmed.
CAMPBELL, C.J., and SCHEB, J., concur.